Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. Claims 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10637563.  Although the claims at issue are not identical, they are not patentably distinct from each other because 
The claims 1-20 of the patent discloses 
a device, comprising: a processor; and a memory that stores computer executable instructions that, when executed by the processor, facilitate performance of operations, comprising: in response to a determination that network communication traffic at a first network node device relates to an emergency responder communication, analyzing a network condition associated with the first network node device; and based on a result of the analyzing of the network condition, facilitating an adjustment to a partition of an integrated access and backhaul link, wherein: the integrated access and backhaul link 
wherein the first transmission and the second transmission are multiplexed on the integrated access and backhaul link;  
wherein the first network node device comprises a transmit and receive point device for transmission and reception of packets of information;  
wherein the first network node device comprises a distributed unit device;  
wherein the determination comprises determining whether a data frame contains an indicator indicating a presence of the emergency responder communication;  
 wherein facilitating the adjustment comprises facilitating changing an amount of the first bandwidth;  
wherein facilitating the adjustment comprises facilitating changing an amount of the second bandwidth;  
 wherein facilitating the adjustment comprises facilitating a change in a frequency of transmission of time slots allocated for transmissions on the access communication link;  
wherein facilitating the adjustment comprises facilitating a change in a frequency of transmission of time slots allocated for transmissions on the backhaul communication link;  

wherein facilitating the managing of the integrated access and backhaul link comprises facilitating re-routing a communication packet of the emergency communication from a first communication link to a second communication link of the integrated access and backhaul link, based on the network condition;  
 wherein the first communication link comprises the access communication link;  
wherein the second communication link comprises the backhaul communication link.  
 wherein the network condition comprises a first link condition associated with the access communication link and a second link condition associated with the backhaul communication link;  

 wherein the determining the path is based on a number of intervening network node devices between the first network node device and a destination device;  
 machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: in response to receiving data indicative of emergency communication traffic present at a network node device, analyzing information related to a network condition associated with the network node device; determining, based on the analyzing, an adjustment of a partition of an integrated access and backhaul link that carries network traffic, wherein: the integrated access and backhaul link comprises an access communication link integrated with a backhaul communication link, the access communication link carries a first transmission between the network node device and a user equipment, the backhaul communication link carries a second transmission between the network node device and a different network node device, and the partition relates to a first amount of bandwidth related to the access communication link and a second amount of bandwidth related to the backhaul communication link; and managing the partition based on the adjustment;  
wherein the operations further comprise determining whether an operator policy is applicable to the adjustment of the partition;  
wherein the operations further comprise selecting a path to route the emergency communication, and wherein selecting the path considers a number of intervening network node devices between the network node device and a destination device; and   




The applicant's claims 1-20  broaden the scope of the claims 1-20 of patent number by eliminating in response to a determination that network communication traffic at a first network node device relates to an emergency responder communication, analyzing a network condition associated with the first network node device; and based on a result of the analyzing of the network condition, facilitating an adjustment to a partition of an integrated access or receiving, by a network controller device comprising a processor, data from a first network node device, wherein the data comprises: an indicator that network communication traffic at the first network node device comprises an emergency communication, and information related to a network condition associated with the first network node device; and based on a presence of the indicator and the network condition, facilitating, by the network controller device, managing a partition of an integrated access and backhaul link or comprising: in response to receiving data indicative of emergency communication traffic present at a network node device from the claim 1 or 10 or 17 of the patent. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skilled in the art 

4. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.   Claims 1,2,4,6,7,10,11,13,14,16,17,18,and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tellado et al. (9413502) in view of Papasakellariou et al.(9635621) and further in view of Ling.
For claims 10 ,11,13,14,and 16, Tellado et al. (9413502) discloses a system comprising  analyzing a network condition associated with a first network node device; and based on a result of the analyzing of the network condition, facilitating an adjustment to a partition of an integrated access and backhaul link, wherein: the integrated access and backhaul link comprises an access communication link integrated with a backhaul communication link, the access communication link carries a first transmission between the first network node device and a user equipment, the backhaul communication link carries a second transmission between the first network node device and a second network node device ( See column 1 lines 36-67 and column 2 lines 1-23); 
wherein the first transmission and the second transmission are multiplexed on the integrated access and backhaul link ( See column 1 lines 36-67); 
wherein the first network node device comprises a distributed unit device( See column 1 lines 36-67);
wherein the facilitating the adjustment comprises facilitating changing an amount of the first bandwidth( See column 1 lines 36-67) and   
wherein the facilitating the adjustment comprises facilitating changing an amount of the second bandwidth( See column 1 lines 36-67).

      For claims 10 ,11,13,14,and 16, Tellado et al. (9413502) discloses all the subject matter of the claimed invention with the exception of the partition relates to a first bandwidth relating to the access communication link and a second bandwidth relating to the backhaul communication link in a communications network. 

      For claims 10 ,11,13,14,and 16, Tellado et al. (9413502)  and Papasakellariou et al.   discloses all the subject matter of the claimed invention with the exception of a memory, a processor, and a non-transitory computer readable medium in a communication network. Ling et al. ( 2017/0238304) form the same or similar fields of endeavor teaches a provision of a memory, a processor, and a non-transitory computer readable medium ( See paragraph 0076 lines 1-12, paragraph 008 lines 1-5 and paragraph 0085 line 6). Thus, it would have been obvious to the person of ordinary skill in the art before effective filling date  of the invention to use a memory, a processor, and a non-transitory computer readable medium as taught by Ling et a. in the communications of Tellado et al. (9413502)  and Papasakellariou et al.  for the purpose of providing code to execute to processing.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.     Claims 3,5,8,9,12,15,and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Tellado et al. (9413502) in view of Papasakellariou et al.(9635621) and further in view of Ling and further in view of Freeman et al. (2016/0227432). 
.
 For claims 3, 5, 8, 9, 12, 15, and 19. Tellado et al. (9413502) in view of Papasakellariou et al.(9635621) and further in view of Ling discloses all the subject matter of the claimed invention with the exception of wherein the first network node device comprises a transmit and receive point device for transmission and reception of packets of information;  
wherein the determination comprises the determination of whether a data frame contains an indicator indicating a presence of an emergency responder communication;  

wherein the facilitating the adjustment comprises facilitating a change in a frequency of transmission of time slots allocated for transmissions on the backhaul communication link.  
Freeman et al. form the same or similar fields of endeavor teaches a provision of wherein the first network node device comprises a transmit and receive point device for transmission and reception of packets of information;  wherein the determination comprises the determination of whether a data frame contains an indicator indicating a presence of an emergency responder communication;  wherein the facilitating the adjustment comprises facilitating a change in a frequency of transmission of time slots allocated for transmissions on the access communication link; and   wherein the facilitating the adjustment comprises facilitating a change in a frequency of transmission of time slots allocated for transmissions on the backhaul communication link ( See paragraph 0008 lines 1-8, paragraph 120 lines 12-15 and paragraph 0136 lines 10-17).  Thus, it would have been obvious to the person of ordinary skill in the art at the time of filing date of the invention to use wherein the first network node device comprises a transmit and receive point device for transmission and reception of packets of information;  
wherein the determination comprises the determination of whether a data frame contains an indicator indicating a presence of an emergency responder communication;  

wherein the facilitating the adjustment comprises facilitating a change in a frequency of transmission of time slots allocated for transmissions on the backhaul communication link as taught by Freeman et al.  in the communications of Tellado et al. (9413502) and Papasakellariou et al.  for the purpose of providing time slots for the users.


9.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476